
	
		I
		111th CONGRESS
		1st Session
		H. R. 2281
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Kagen (for
			 himself and Mr. Edwards of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a temporary program in the Small Business
		  Administration to assist small business concerns by decreasing interest
		  payments for certain loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Opportunity Act of
			 2009.
		2.Interest payment
			 assistance for small business concerns with eligible loans
			(a)In
			 generalTo the extent of the
			 funding made available under subsection (g), the Administrator of the Small
			 Business Administration shall establish and implement a program under which the
			 Administrator shall make, for each eligible loan of a small business
			 concern—
				(1)100 percent of the
			 payment of interest due each billing cycle with respect to such loan, during
			 the period beginning on the effective date of this Act and ending at the
			 conclusion of the first full fiscal year following such date;
				(2)75 percent of the payment of interest due
			 each billing cycle with respect to such loan, during the second full fiscal
			 year following such date; and
				(3)50 percent of the payment of interest due
			 each billing cycle with respect to such loan, during the third full fiscal year
			 following such date.
				(b)Termination of
			 programThe authority of the Administrator to make payments under
			 subsection (a) terminates at the conclusion of the third full fiscal year
			 following the effective date of this Act.
			(c)Payments made to
			 lenderThe Administrator shall make the payments under subsection
			 (a) directly to the financial institution to which such payments are
			 due.
			(d)No forced
			 reimbursementThe Administrator may not require a small business
			 concern to reimburse a payment appropriately made for such concern under
			 subsection (a).
			(e)Interest rates
			 during programIf the
			 interest rate for an eligible loan is negotiated subject to a maximum allowable
			 rate imposed by the Small Business Administration, the financial institution
			 making such loan may treat the interest rate of such loan as the maximum
			 allowable rate during the period that the Administrator makes payments under
			 subsection (a) with respect to such loan. On the date that the Administrator
			 makes the final payment under subsection (a) with respect to such loan, the
			 interest rate of such loan shall return to the rate originally
			 negotiated.
			(f)DefinitionsIn
			 this section, the following definitions apply:
				(1)Eligible
			 loanThe term eligible
			 loan means a loan guaranteed by the Small Business Administration and
			 entered into after the effective date of this Act.
				(2)Small business
			 concernThe term small business concern has the
			 meaning given such term in section 3 of the Small Business Act (15 U.S.C.
			 632).
				(g)FundingOf
			 the amounts made available under title I of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343; 12 U.S.C. 5201 et seq.), the
			 Secretary of the Treasury shall make available to the Administrator of the
			 Small Business Administration the amount requested by the Administrator to
			 carry out this section, but not to exceed $3,375,000,000, and such amount shall
			 be treated as having been made available for activities authorized by such
			 Act.
			(h)Effective
			 dateThis Act takes effect on the date that is 60 days after the
			 date of the enactment of this Act.
			
